                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                         Civ. No. 5:20-cv-00394-D

 MARIE A. BECTON, Pro Se                )
                                        )
             Plaintiff,                 )
                                        )
                                               ORDER DENYING PLAINTIFF'S
       v.                               )
                                               MOTION TO GRANT
                                        )
                                               INTERLOCUTORY RELIEF
ANDREW SAUL,                            )
Commissioner of Social Security,        )
                                        )
             Defendant.                 )

      AND NOW, this _J___ day of Je.~~~2021, upon consideration of Plaintiffs

Motion to Grant Interlocutory Relief and Defendant's response thereto, Plaintiffs

motion is hereby DENIED.

      SO ORDERED this       l)   day of March, 2021.




                                      J~ES~~~R III
                                      United States District Judge




       Case 5:20-cv-00394-D Document 29 Filed 03/02/21 Page 1 of 1
